DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the airflow exchange passage between the two adjacent process spaces”, does not reasonably provide enablement for the airflow exchange passage being provided therein with the airflow regulation device.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification does not enable .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claim 22 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 24 requires that the airflow exchange passage between the two adjacent process spaces is provided therein with the airflow regulation device; however, claim 23, from which claim 24 depends, requires that the airflow regulation device is arranged between the ventilation passage and the airflow exchange passage. It is unclear how a given structure can be provided both within another structure and between that structure and a third structure. The term “between” as applied in common usage would require some spatial separation between the airflow regulation device and the airflow exchange passage. For the purposes of examination the claim is interpreted as:

“…wherein the airflow exchange passage between the two adjacent process spaces is provided therein with a second airflow regulation device.” 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapisarda (US 2002/0108334 A1) in view of Nishi et. al (US 2017/0004985 A1).
With respect to claim 21 Raspirada discloses a plurality of process spaces [reference character 90 in Fig. 6] in communication with one another, and a filter unit [reference character 82 in Fig. 6], installed at a top of each one of the plurality of process spaces, and a bottom of each of the plurality of process spaces is provided with a ventilation passage [reference character 30 in Fig. 6]. Finally, Raspirada discloses an airflow regulation device [reference character 50 in Fig. 6], configured to regulate an airflow in each of the process spaces; and wherein the airflow regulation device is installed inside each of the plurality of process spaces, and is arranged downstream of the respective fan filter unit.
Raspirada does not disclose a fan unit installed at the top of each one of the plurality of process spaces.
Nishi discloses a plurality of process spaces [see Fig. 5] each of which includes a fan-filter unit [reference characters 102-103 in Fig. 5] installed at the top of each of the plurality of process spaces.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the process spaces taught by Raspirada by including a fan unit above each of the plurality of process spaces 
With respect to claim 22 Raspirada and discloses that the airflow regulation device is installed close to the bottom of each of the process space above the ventilation passage. Note that 50 is positioned at the bottom of the process space and duct 30 extends to below the airflow regulation device.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapisarda (US 2002/0108334 A1) in view of Nishi et. al (US 2017/0004985 A1) as applied to claim 21 above, and further in view of Sim (US 2016/0054046 A1).
With respect to claim 23 Raspirada and discloses that the airflow regulation device is installed close to the bottom of each of the process space above the ventilation passage. Note that 50 is positioned at the bottom of the process space and duct 30 extends to below the airflow regulation device. 
Raspirada does not disclose an airflow exchange passage is arranged between two adjacent process spaces; the airflow regulation device is installed close to the bottom of the respective process space.
Sim discloses two spaces [reference characters 12 and 14 in Fig. 1]. Sim additionally discloses first and second ventilation units [reference characters 100A and 100B in Fig. 1] that allow airflow between the first and second spaces equilibrating the temperature and pressure between the two spaces [paragraph 0059].
It would have been obvious to one or ordinary skill in the art at the time of the filing date of the invention to modify the structure taught by the combination of Marvel and Nishi by including ventilation units in between the two spaces, as taught by Sim, in order to allow airflow between the first and second spaces equilibrating the temperature and pressure between the two spaces [paragraph 0059 of Sim].The combination of Raspirada and Sim would disclose that the airflow regulation device is arranged between the ventilation passage and the airflow exchange passage.
With respect to claim 24 the combination of Raspirada and Sim disclose that the airflow exchange passage is between the two adjacent process spaces is provided therein with the airflow regulation device [reference characters 100A and 100B in Fig. 1 of Sim].
It would have been obvious to one or ordinary skill in the art at the time of the filing date of the invention to modify the structure taught by the combination of Marvel and Nishi by including ventilation units in between the two 

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapisarda (US 2002/0108334 A1) in view of Nishi et. al (US 2017/0004985 A1) as applied to claim 21 above, and further in view of Passadore (US 5,207,614).
With respect to claim 26 Rapisarda does not disclose the airflow regulation device comprises a first perforated plate and a second perforated plate;
the first perforated plate and the second perforated plate are stacked with each other, and the
first perforated plate and the second perforated plate are in surface contact with each other; and the first perforated plate and the second perforated plate respectively define therein airflow channels, when the first perforated plate and the second perforated plate are stacked with each other, the airflow channels of the first perforated plate and the airflow channels of the second perforated plate at least partially align or misalign with each other.
Passadore discloses an airflow control mechanism for a claim room that includes a first perforated plate [reference character 36 in Fig. 2] and a second perforated plate [reference character 34 in Fig. 2];
the first perforated plate and the second perforated plate are stacked with each other [see Fig. 2], and the
first perforated plate and the second perforated plate are in surface contact with each other; and the first perforated plate and the second perforated plate respectively define therein airflow channels [see apertures in Fig. 2], when the first perforated plate and the second perforated plate are stacked with each other, the airflow channels of the first perforated plate and the airflow channels of the second perforated plate at least partially align or misalign with each other [see Figs. 5 and 6 and column 2 lines 44-58].
It would have been obvious to modify the airflow regulation device taught by Rapisarda by including first and second perforated plates that are capable of sliding with respect to each other to either align or misalign the perforations, as taught by Passadore, in order to allow for control the overall airflow through the process space [see Abstract of Passadore].

Claims 34-35 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapisarda (US 2002/0108334 A1) in view of Nishi et. al (US 2017/0004985 A1) as applied to claim 21 above, and further in view of Passadore (US 5,207,614).
With respect to claim 34 Rapisarda does not disclose that the airflow regulation device comprises: a first perforated plate, a second perforated plate, and a third perforated plate which are sequentially stacked; the second perforated plate and the first perforated plate are in surface contact with each other, and the second perforated plate and the third perforated plate are in surface contact with each other;
each of the first perforated plate, the second perforated plate, and the third perforated plate defines therein a plurality of airflow channels;
the airflow channels of the first perforated plate and the airflow channels of the third perforated plate are arranged in one-to-one correspondence, one end of each of the airflow channels of the second perforated plate and the corresponding airflow channel of the first perforated plate at least partially align with each other or misalign with each other, and the other end of each of the airflow channels of the second perforated plate and the corresponding airflow
channel of the third perforated plate at least partially align with each other or misalign with each other.
Passadore discloses a first perforated plate [reference character 36a], a second perforated plate [reference character 60], and a third perforated plate [reference character 34a] which are sequentially stacked [see Fig. 7]; the second perforated plate and the first perforated plate are in surface contact with each other, and the second perforated plate and the third perforated plate are in surface contact with each other [see Fig. 8];
each of the first perforated plate, the second perforated plate, and the third perforated plate defines therein a plurality of airflow channels [see apertures in plates in Fig. 7];
the airflow channels of the first perforated plate and the airflow channels of the third perforated plate are arranged in one-to-one correspondence, one end of each of the airflow channels of the second perforated plate and the corresponding airflow channel of the first perforated plate at least partially align with each other or misalign with each other, and the other end of each of the airflow channels of the second perforated plate and the corresponding airflow
channel of the third perforated plate at least partially align with each other or misalign with each other [see Figs. 7-8].
It would have been obvious to modify the airflow regulation device taught by Rapisarda by including first and second perforated plates that are capable of sliding with respect to each other to either align or misalign the perforations, as taught by Passadore, in order to allow for control the overall airflow through the process space [see Abstract of Passadore].
	With respect to claim 35 Rapisarda does not disclose that the first perforated plate further defines therein a plurality of first perforated plate connecting holes, the third perforated plate further defines therein a plurality of third perforated plate connecting holes; each of the first perforated plate connecting holes is arranged to be aligned with each of the third perforated plate connecting holes;
the second perforated plate further defines therein a plurality of second perforated plate regulation holes;
a bolt is connected inside each of the second perforated plate regulation holes and a corresponding first perforated plate connecting hole and third perforated plate connecting hole, and each of the second perforated plate regulation holes and the corresponding first perforated plate connecting hole and third perforated plate connecting hole are tightened by threaded fit of the bot with a nut.
	Passadore discloses the first perforated plate further defines therein a plurality of first perforated plate connecting holes [see annotated Fig. 7, below], the third perforated plate further defines therein a plurality of third perforated plate connecting holes [see annotated Fig. 7, below]; each of the first perforated plate connecting holes is arranged to be aligned with each of the third perforated plate connecting holes;
the second perforated plate further defines therein a plurality of second perforated plate regulation holes [see annotated Fig. 7, below];
a bolt [reference character 62 in Fig. 7] is connected inside each of the second perforated plate regulation holes and a corresponding first perforated plate connecting hole and third perforated plate connecting hole, and each of the second perforated plate regulation holes and the corresponding first perforated plate connecting hole and third perforated plate connecting hole are tightened by threaded fit of the bot with a nut [see annotated Fig. 7, below].
It would have been obvious to modify the airflow regulation device taught by Rapisarda by including first and second perforated plates that are capable of sliding with respect to each other to either align or misalign the perforations, as taught by Passadore, in order to allow for control the overall airflow through the process space [see Abstract of Passadore].



    PNG
    media_image1.png
    757
    667
    media_image1.png
    Greyscale

	With respect to claim 39 the combination of Rapisarda and Nishi disclose powering on the fan filter unit of the respective clean room for supplying air [note airflow in Fig. 6 of Rapisarda and Fig. 6 of Nishi]; and
Rapisarda and Nishi do not disclose controlling the airflow into the process spaces of the clean room by regulation of the airflow regulation device of the respective clean room.
Passadore discloses an airflow control mechanism for a claim room that includes a first perforated plate [reference character 36 in Fig. 2] and a second perforated plate [reference character 34 in Fig. 2];
the first perforated plate and the second perforated plate are stacked with each other [see Fig. 2], and the
first perforated plate and the second perforated plate are in surface contact with each other; and the first perforated plate and the second perforated plate respectively define therein airflow channels [see apertures in Fig. 2], when the first perforated plate and the second perforated plate are stacked with each other, the airflow channels of the first perforated plate and the airflow channels of the second perforated plate at least partially align or misalign with each other [see Figs. 5 and 6 and column 2 lines 44-58]. Passadore discloses that the rotation of a driveshaft [reference character 44 in Figs. 4-5] allows for the regulation of airflow though the clean room.
It would have been obvious to modify the airflow regulation device taught by Rapisarda by including first and second perforated plates that are capable of sliding with respect to each other to either align or misalign the perforations, as taught by Passadore, in order to allow for control the overall airflow through the process space [see Abstract of Passadore].
With respect to claim 40 Rapisarda does not disclose that the airflow regulation device comprises a plurality of perforated plates being stacked with one another; each perforated plate defines therein a plurality of airflow channels; and in the step of controlling the airflow into the process spaces of the clean room by regulation of the airflow regulation device of the respective clean room, a flow rate of the airflow within the respective process space is controlled by regulating the airflow channels of different perforated plates in one-to-one correspondence to partially align or misalign with each other.
Passadore discloses an airflow control mechanism for a claim room that includes a first perforated plate [reference character 36 in Fig. 2] and a second perforated plate [reference character 34 in Fig. 2];
the first perforated plate and the second perforated plate are stacked with each other [see Fig. 2], and the
first perforated plate and the second perforated plate are in surface contact with each other; and the first perforated plate and the second perforated plate respectively define therein airflow channels [see apertures in Fig. 2], when the first perforated plate and the second perforated plate are stacked with each other, the airflow channels of the first perforated plate and the airflow channels of the second perforated plate at least partially align or misalign with each other [see Figs. 5 and 6 and column 2 lines 44-58]. Passadore discloses that the rotation of a driveshaft [reference character 44 in Figs. 4-5] allows for the regulation of airflow though the clean room.
It would have been obvious to modify the airflow regulation device taught by Rapisarda by including first and second perforated plates that are capable of sliding with respect to each other to either align or misalign the perforations, as taught by Passadore, in order to allow for control the overall airflow through the process space [see Abstract of Passadore].

Allowable Subject Matter

Claims 27, 29-33, and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762